Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 1 of 23 PageID #:186




                                EXHIBIT A
  Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 2 of 23 PageID #:187



                                                                        U.S. Department of Homeland Security
                                                                        Washington, DC 20528



                                                                                    Homeland
                                                                                    Security
        GUIDANCE ON STATE AND LOCAL GOVERNMENTS' ASSISTANCE IN
            IMMIGRATION ENFORCEMENT AND RELATED MATTERS

Summary

        The Department of Homeland Security (DHS) provides this guidance on assistance
furnished by state and local law enforcement officers to DHS in its enforcement of the Nation's
immigration laws. This guidance primarily concerns assistance by such officers in the
enforcement of the civil provisions of the Immigration and Nationality Act (INA), 8 U.S.C. §§
1101 et seq., specifically, cooperation in the identification, apprehension, detention, and removal
of aliens who are unlawfully present. In light of laws passed by several states addressing the
involvement by state and local law enforcement officers in federal enforcement of immigration
laws, DHS concluded that this guidance would be appropriate to set forth DHS's position on the
proper role of state and local officers in this context.

        DHS has long viewed state and local governments as valuable partners that can serve a
helpful role in assisting DHS in fulfilling its responsibilities with respect to immigration
enforcement. DHS continues to welcome that participation and does not intend by this guidance
to disturb the longstanding pattern of cooperation on a day-to-day basis with state and local law
enforcement agencies. For a state or local government to act systematically 1 on a matter that
affects immigration enforcement, however, that action has to be consistent with the
comprehensive regulatory regime of the INA, which requires such state enforcement efforts to
constitute cooperation, and therefore also requires such efforts to be responsive to the policies
and priorities set by DHS.

        This guidance first sets out general legal principles that govern the respective roles of the
Federal Government and the states in immigration matters. It then discusses the specific
provisions of the INA that address the mam1er in which state and local officers may assist DHS
in irnmigration enforcement. The guidance explains that systematic state or local govermnent
actions will conflict with the INA with respect to the identification, apprehension, detention, and
removal of aliens if state or local law enforcement officers do not act in accordance either with a
statutory provision or agreement with DHS providing them with express authority for their
actions, or with 8 U.S.C. § 1357(g)(lO)(B), which authorizes state and local governments to
"cooperate with the [Secretary of Homeland Security] in the identification, apprehension,

1
  In refen-ing to "systematic" actions of state and local governments, we mean regular or repeated activity that is
undettaken pursuant to or consistent with some governing principles or standards, whether formal or infonnal-such
as state or local laws, written or unwritten agency policy, training guidelines, or standard operating procedures. The
term "systematic" is intended to be in contrast with occasional, sporadic, or irregular activity that may happen from
time to time in an official's discretion or as the need arises in the course of an official's regular duties.
     Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 3 of 23 PageID #:188




detention, or removal of aliens not lawfully present in the United States" (emphasis added).
Under that provision, a state or local government's action must constitute genuine cooperation
with DHS to avoid infringing on the Federal Government's authority. Applying that basic
requirement, the guidance provides non-exhaustive lists of examples of state and local
government actions related to immigration enforcement that are permissible and examples that
would infringe on the Federal Government's authorities and discretion. 2

I.       GENERAL LEGAL PRINCIPLES

         A.       Responsibilities of the Federal Government over Immigration

         Congress's power over immigration and naturalization derives from the U.S.
Constitution's Commerce Clause, U.S. Canst. Art. I,§ 8, cl. 3, related constitutional authorities
concerning foreign relations, and its power to "establish an uniform Rule of Naturalization."
U.S. Canst. Art. I, § 8, cl. 4. Authority to regulate immigration and matters concerning aliens in
or seeking to enter the United States is vested with the Federal Government. See, e.g., Toll v.
Moreno, 458 U.S. 1, 10 (1982); De Canas v. Bica, 424 U.S. 351, 354 (1976). Control of
immigration is a "fundamental sovereign attribute." Shaughnessy v. United States ex rel. Mezei,
345 U.S. 206, 210 (1953). As the Supreme Court has explained, the Nation's immigration policy
"is vitally and intricately interwoven with contemporaneous policies in regard to the conduct of
foreign relations [and] the war power," and "so exclusively entmsted to the political branches" of
the National Government as "to be largely immune from judicial inquiry or interference."
Harisiades v. Shaughnessy, 342 U.S. 580, 588-89 (1962).

        The primary means by which the Federal Government exercises this authority is through
the INA, which is a comprehensive statute that addresses virtually all matters related to
immigration. 3 See Chamber of Commerce v. Whiting, 131 S. Ct. 1968, 1973 (2011) (the INA
"established a 'comprehensive federal statutory scheme for regulation of immigration and
naturalization' and set 'the terms and conditions of admission to the country and the subsequent
treatment of aliens lawfully in the country"' (quoting De Canas, 424 U.S. at 353, 359)); Elkins v.
Moreno, 435 U.S. 647, 664 (1978) (describing the INA "as a comprehensive and complete code
covering all aspects of admission of aliens to this country").



2
 Given its statutory and regulatory authority over immigration and naturalization matters, as well as its longstanding
experience and expertise in enforcing the Nation's immigration laws, DHS is uniquely situated to interpret the INA
and determine what actions assist and what actions undermine its efforts. DHS accordingly issues this memorandum
pursuant to the Secretary's authority to issue such instructions and to take such other actions as she deems necessary
for carrying out her authority in the enforcement of laws relating to the immigration and naturalization of aliens. 8
U.S.C. § 1103(a)(3).
3
  This is not to suggest that the INA is the only statute by which the Federal Government has exercised its authority
to regulate immigration or matters concerning aliens. Various other federal statutes address discrete aspects related
to aliens and immigration. Although the focus of this guidance is on the INA because it is the primary statute in this
field, the background principles discussed in this introduction are equally applicable to other federal laws that
concern aliens and immigration. Cf. 8 U.S.C. § 110l(a)(17) (defming the term "immigration laws" as including the
INA "and all laws, conventions, and treaties of the United States relating to the immigration, exclusion, deportation,
expulsion, or removal of aliens").

                                                          2
    Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 4 of 23 PageID #:189




        The INA allocates various responsibilities for its implementation and enforcement to the
President and a number of Executive Branch officials, including the Secretary of Homeland
Security, the Attorney General, and the Secretary of State. See 8 U.S. C. § 1103(a)(1); Sale v.
Haitian Centers Council, Inc., 508 U.S. 155, 171-72 (1993) (noting, in a pre-DHS case,
distribution of authority under the INA to various federal officials). The Secretary of Homeland
Security is responsible, among other duties, for enforcing the civil provisions of the INA,
including those involving the investigation, arrest, and detention of aliens who are subject to
removal; for instituting and prosecuting removal proceedings before the Department of Justice's
Executive Office for Immigration Review (EOIR); for the actual removal of aliens; for
developing and implementing national immigration policies and priorities; and for assisting the
Attorney General in enforcing the criminal provisions of the INA. See 8 U.S.C. § 1103(a)(1);
see also 6 U.S.C. §§ 202(5) (providing DHS with the authority to "establish[] national
immigration enforcement policies and priorities"); 271(a)(3)(D) (providing DHS with the
authority to "establish national immigration services policies and priorities").

        The INA's text and underlying congressional intent reveal a complex and multi-faceted
set of objectives relating to various aspects of the immigration and naturalization system. The
Federal Government has not adopted a one-dimensional focus in which the sole considerations
for those who violate restrictions related to the entry and presence of aliens are removal,
sanctions, or both. To be sure, removal and sanctions are significant elements of the purposes
and objectives as defined by Congress and DHS. See, e.g., 8 U.S.C. §§ 1182(a)(6)(A) (providing
ground of removability for aliens who are present in the United States without being admitted or
paroled); 1227(a)(1)(B) (providing ground of removability for aliens who are present in the
United States in violation of law after being admitted); 1325 (providing criminal prohibition for
aliens entering or attempting to enter the United States in violation oflaw). But these ends are to
be pursued consistently and simultaneously with several others. For example, the Federal
Government seeks to be welcoming to those aliens who are in the United States legally and to
protect them from undue harassment. See Hines v. Davidowitz, 312 U.S. 52, 73 (1941). Even
for those aliens present in the United States without lawful immigration status, the Federal
Government has extended various humanitarian protections. See, e.g., 8 U.S. C. §§ 1158
(asylum); 1254a (temporary protected status); 1227(a)(1)(E)(iii) (humanitarian waiver of
deportability to assure family unity); 1229b(b) (cancellation of removal); 1182(d)( 5) (parole);
110l(a)(15)(T) (visas for certain victims ofhuman trafficking); and 1101(a)(15)(U) (visas for
certain victims of criminal activity who have suffered substantial physical or mental abuse). In
its administration and enforcement of the INA, DHS also may properly consider issues of foreign
relations, as well as the potential impact of certain enforcement techniques or initiatives on
citizens and lawfully present aliens or on federal, state, and local law enforcement efforts under
other laws. DRS's administration and enforcement of the INA necessarily reflect and embody
these multiple and sometimes competing goals. Moreover, DHS must act within the constraints
of limited resources and therefore must carefully prioritize its efforts in order to carry out its
          4
mandate.

4
 See, e.g., Memorandum fi·om John Morton, Director, U.S. hnmigration and Customs Enforcement, titled
"Exercising Prosecutorial Discretion Consistent with the Civil Innnigration Enforcement Priorities of the Agency for
the Apprehension, Detention, and Removal of Aliens" (June 17, 2011), available at
http://www.ice.gov/doclib/secure-communities/pdf/prosecutorial-discretion-memo.pdf;
Memorandtml from John Morton, Director, U.S. Immigration and Customs Enforcement, titled "Civil Immigration

                                                         3
  Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 5 of 23 PageID #:190




         Whenever authority to enforce any Act of Congress is assigned to officers of the
Executive Branch, the responsible officers are understood to be vested with broad and
presumptively rurreviewable discretion in deciding whether and how to enforce the Act in given
circumstances. That is true whether the agency is invoking crinlinal, civil, or administrative
process. See, e.g., Heckler v. Chaney, 470 U.S. 821, 831-32 (1985). The Supreme Court has
recogtlized that prosecutorial discretion is especially important in the immigration enforcement
context. Reno v. American-Arab Anti-Discrimination Committee, 525 U.S. 471,489 (1999)
(observing that prosecutorial discretion has long been "a special province of the Executive," and
finding that the considerations underlying such prerogative "are greatly magnified in the
deportation context"); see also United States ex rel. Knauff v. Shaughnessy, 338 U.S. 537, 543
(1950) (noting that discretion is essential in the administration of the immigration laws, as
"flexibility and the adaptation of the congressional policy to infinitely variable conditions
constitute the essence of the program"); Matter of E-R-M- & L-R-M-, 25 I. & N. Dec. 520, 522-
24 (BIA 2011) (discussing the broad authority DHS has in exercising its prosecutorial discretion
in initiating removal proceedings). By charging DHS with primary responsibility for
enforcement of federal immigration laws, Congress intended for DHS to use its expertise in
calibrating its actions so as to ensure the varied and sometimes competing objectives involved in
immigration are appropriately balanced.

        Consistent with the broad range of enforcement discretion infused in the JNA, U.S.
Immigration and Customs Enforcement (ICE) agents and officers, U.S. Customs and Border
Protection (CBP) agents and officers, and U.S. Citizenshlp and Immigration Services (USCIS)
officers appropriately exercise discretion in their daily activities in the field. DHS agents,
officers, and attorneys also exercise discretion in deciding whether to institute charges against an
alien or what charges to bring, whether to oppose applications for discretionary relief, and
whether and when to execute a removal order. These and other exercises of discretion by ICE,
CBP, and USCIS agents and officers are, of course, subject to the supervision and control of
superior DHS officials and, ultimately, the Secretary.

        B.       General Principles Governing Assistance by State and Local Officers in
                 Immigration Enforcement

        DHS has long viewed state and local governments as valuable partners that can provide
meaningful assistance to DHS with respect to immigration matters. Although only the Federal
Government may establish national immigration policy and the comprehensive schemes for
administering and enforcing that policy, state and local governments undoubtedly have
legitimate interests in certain matters concerning aliens and retain, under their reserved powers,
some authority to act on certain matters that may affect aliens and immigration. See De Canas,
424 U.S. at 355 (acknowledging that not "every state enactment whlch in any way deals with
aliens is a regulation of immigration and thus per se pre-empted by [the Federal Government's]
constitutional power, whether latent or exercised."). State governments do not have authority,
however, to directly regulate aliens and immigration, id. at 358, such as by determining whlch

Enforcement: Priorities for the Apprehension, Detention, and Removal of Aliens" (Mar. 2, 2011 ), available at
http://www.ice. govI doclib/news/releases/20 11/11 03 02washingtondc. pdf.


                                                         4
    Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 6 of 23 PageID #:191




aliens may be admitted to the United States or by setting the terms and conditions under which
those aliens may remain. Moreover, state and local gover11111ents must be careful to ensure that
their actions do not infringe upon the comprehensive regulatory regime of the INA. For a state
or local govefl1111ent to act on a matter that affects aliens and immigration, that action cannot
interfere with the Federal Govefl1111ent's authority to administer the INA.

        The Constitution assigns responsibility for the regulation of immigration to the National
Govefl1111ent because it concerns not a single state, but an aspect of the external relations of the
Nation as a whole--in particular, the admission and treatment in the United States of the citizens
or subjects of other nations. As with other matters concerning the Nation's external relations, the
actions of "a single State" "can, at her pleasure, embroil us in disastrous quarrels with other
nations." Chy Lung v. Freeman, 92 U.S. 275, 280 (1875). For "[e]xperience has shown that
international controversies of the gravest moment, sometimes even leading to war, may arise
from real or imagined wrongs to another's subjects inflicted, or permitted, by a govefl1111ent."
Hines, 312 U.S. at 64. Reflecting these sensitivities, states also may not effect the "[l]egal
imposition of distinct, unusual and extraordinary burdens and obligations upon aliens" or those
believed to be aliens. Id. at 65-66.

         Under the Supremacy Clause of the U.S. Constitution, U.S. Const. Art. VI, cl. 2, the
judgments of the Federal Govefl1111ent in the execution of federal law must prevail over those of
the states. See City ofNew York v. United States, 179 F.3d 29, 35 (2d Cir. 1999) (finding that
two govefl1111ents "cannot work without informed, extensive, and cooperative interaction of a
voluntary nature between sovereign systems for the mutual benefit of each system.... The
potential for deadlock ... inheres in dual sovereignties, but the Constitution has resolved that
problem in the Supremacy Clause .... "). Accordingly, to the extent that state or local
involvement in a federal area is appropriate, such involvement must be consistently cooperative
with federal efforts. In fact, in the long experience ofDHS (and the Immigration and
Naturalization Service before it), the on-the-ground assistance rendered by state and local
govefl1111ents to federal i111111igration enforcement officers has often been of this cooperative
nature, with the fonner deferring to federal officers in deciding whether or how to proceed under
the INA in particular cases or with respect to particular aliens when questions arise. That
relationship is also reflected in the formation of task forces that include DHS officers and state
and local law enforcement officers, such as Border Enforcement Security Task Forces (BESTs).
It is also found in more informal, flexible interactions where state and local law enforcement
assist federal authorities in issues related to immigration enforcement that arise through their
routine local law enforcement duties. Where state and local officers and DHS officers work
closely together, often along the U.S. border, state and local officers are responsive to the
requests, needs, and guidance of the federal agency. 5




5
  The Federal Government may, at times, take a secondary, supporting role to a state enforcement effort that is
primarily aimed at enforcing state law. State and local law enforcement officers may seek assistance in a state-led
operation aimed at canying out a state's own police powers, but request DHS assistance based on the knowledge
that they may encounter an immigration issue in the course of that operation. Where DHS assists in these situations,
DHS may take a secondary role in the overall operation, but the primary and lead role on any federal immigration
issues encountered in the course of the operation.

                                                         5
    Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 7 of 23 PageID #:192




       As explained below, these principles regarding the relationship between DHS and state
and local officers in the enforcement of federal immigration law are embodied in the INA itself.

IT.      INA PROVISIONS SPECIFICALLY GOVERNING SYSTEMATIC ASSISTANCE
         BY STATE AND LOCAL OFFICERS

        As noted above, DHS has long viewed state and local governments as valuable partners
that can provide meaningful assistance to DHS in fulfilling its responsibilities with respect to
enforcing the immigration laws. Those governments, however, must be careful to ensure that
their actions do not infringe upon the comprehensive regulatory regime of the INA, including its
vesting of enforcement authority and discretion in the Secretary, or upon the Federal
Government's constitutional authority over foreign affairs. That is especially true with respect to
the identification, apprehension, detention, and removal of aliens not lawfully present in the
United States. 6

         A.        The General Statutory Framework Governing Assistance by State and Local
                   Officers and Employees

        The basic premises of the relationship between federal officials and state and local law
enforcement officers are embodied in federal law, which identifies and defines the role of state
and local officers who assist federal officers in the identification, apprehension, detention, and
removal of aliens under the INA. Congress has explicitly authorized state and local law
enforcement officers to participate in enforcement actions in specified circumstances. See, e.g.,
8 U.S. C. §§ 1324(c) (providing tl1at arrests for violation of the INA's criminal prohibitions
against smuggling, transporting or harboring aliens may be made not only by federal
immigration officers, but also by "all other officers whose duty it is to enforce criminal laws");
1252c (authorizing state and local law enforcement officials to arrest aliens who are unlawfully
present in the United States and were previously removed after being convicted of a felony but
only if they have confirmed the status of such aliens with ICE); 1103(a)(l0) (granting power to
DHS to authorize state and local law enforcement officers, when an "achtal or inlminent mass
influx of aliens ... presents urgent circumstances requiring an immediate Federal response," to
perform functions of federal immigration officers). Outside of such specific authorizations, 8
U.S.C. § 1357(g), entitled "Perfonnance of immigration officer functions by State officers and
employees," recognizes two additional avenues for state and local law enforcement officers to
provide assistance to federal officials in enforcing the INA and identifies the pennissible
contours ofthat assistance. 7

         First, 8 U.S. C. § 1357(g) allows DHS to enter into a written agreement with a state or a

6
  As the focus of this guidance is on state govemment actions related to the enforcement of restrictions imposed by
the Federal Government on which aliens may enter the United States and the conditions tmder which aliens are
permitted to remain, we do not address provisions in federal law conceming the authority of state govemments to
take actions relating to the grant or denial of certain benefits, services, or privileges to particular classes of aliens.
7
 In addition to authorizing cooperation between state and local law enforcement and federal officials on
immigration enforcement, Congress has also specifically prohibited state or local govemments from restricting
communication with the Federal Government regarding immigration status of individuals. See 8 U.S. C. §§
1373(a)-(b); 1644.

                                                             6
 Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 8 of 23 PageID #:193




political subdivision, to enlist its voluntary assistance in the performance of various tasks relating
to the "investigation, apprehension, or detention of aliens in the United States." 8 U.S.C. §
1357(g)(l). Where this process is utilized, the state or political subdivision's officers' activities
are limited both by the terms of the agreement-a so-called "287 (g) Agreement"-and by the
INA itself, which, among other conditions, requires that the state and local law enforcement
officers who are conducting immigration enforcement operations are "qualified to perform a
function of an immigration officer," have "knowledge of, and adhere to, Federal law relating to
the function," and "have received adequate training regarding the enforcement of relevant
Federal immigration laws." 8 U.S. C. § 1357(g)(l) and (2). Just as critically, all functions
performed under a 287(g) Agreement "shall be subject to the direction and supervision of the
[Secretary]." 8 U.S. C. § 1357(g)(3). Exercising its authority under subsection 1357(g), DHS has
entered into cooperative agreements with more than 60 state and local law enforcement agencies
to allow appropriately trained and supervised state and local officers to perform enumerated
immigration-related functions. These agreements have been designed to ensure that those
officers exercise immigration enforcement authority in a manner that is consistent with the multi-
faceted federal objectives and priorities, and do so under federal supervision to preserve the
flexibility and discretion called for under federal law.

        Second, paragraph (10) of subsection1357(g) allows state and local officers to participate
in certain aspects of the enforcement of immigration laws outside of a formal written agreement,
through formal or infonnal "cooperat[ion] with the [Secretary]." Paragraph (10) states:

       Nothing in this subsection shall be construed to require an agreement under this
       subsection in order for any officer or employee of a State or political subdivision of a
       State-- (A) to communicate with the [Secretary] regarding the immigration status of any
       individual, including reporting knowledge that a particular alien is not lawfully present in
       the United States; or (B) otherwise to cooperate with the [Secretary] in the identification,
       apprehension, detention, or removal of aliens not lawfully present in the United States.

        As contemplated by this provision, DHS has invited and accepted the assistance of state
and local law enforcement personnel in a variety of contexts that lie outside of the written
agreements provided for by paragraphs (1)- (9) of subsection1357(g), such as through BESTs,
the Criminal Alien Program, Fugitive Operations Task Forces, and Operation Community
Shield. Moreover, state and local law enforcement officers render assistance to DHS on a case-
by-case basis as immigration matters come to their attention in the performance of their regular
duties under state or local law.

        Through these and other cooperative arrangements, state and local governments have
been able to assist DHS in a manner that conforms to DHS 's balanced administration of a
complex immigration scheme and that is consistent with DRS's specific priorities and approach.
In the next section, this memorandum elaborates upon the meaning of this requirement for state
and local officers and employees to "cooperate" with the Secretary.

       B. Interpretation of "Cooperate"

       Under the INA, an officer or employee of a state or political subdivision of a state may,


                                                  7
 Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 9 of 23 PageID #:194




without a written agreement with the Department, "cooperate with the [Secretary] in the
identification, apprehension, detention, or removal of aliens not lawfully present in the United
States." 8 U.S. C. § 1357(g)(lO)(B). The tenn "cooperate" is not defmed in Section 1357, but
the content of the tenn follows from federal primacy in the administration and enforcement of
the immigration laws and from the text and overall stmcture of the INA. Based on those sources,
the Department interprets the term "cooperate" in subparagraph 1357(g)(10)(B) to mean the
rendering of assistance by state and local officers to federal officials, in the latter officials'
enforcement of the INA, in a manner that maintains the ability to conform to the policies
and priorities of DHS and that ensures that individual state and local officers are at all
times in a position to be--and, when requested, are in fact-responsive to the direction and
guidance of federal officials charged with implementing and enforcing the immigration
laws.

               1. Cooperation Requires Federal Primacy in Immigration Enforcement

         Consistent with the Constitution's vesting of authority over immigration policy and
regulation with the Federal Government and Congress's vesting of enforcement authority and
discretion with the Secretary, DHS must have exclusive authority to set enforcement priorities
and to determine how best to allocate DRS's resources. Federal primacy also requires that DHS
be able to effectuate the enforcement discretion that the INA vests in the Secretary, and that state
and local law enforcement officers systematically assisting DHS in enforcing the INA be in a
position to conform to and effectuate that discretion as well. The INA's "cooperation"
requirement means that a state or local government may not adopt its own mandatory set of
directives to implement the state's own enforcement policies, because such a mandate would
serve as an obstacle to the ability of individual state and local officers to cooperate with federal
officers administering federal policies and discretion as the circumstances require. State or local
laws or actions that are not responsive to federal control or direction, or categorically demand
enforcement in such a way as to deprive the Federal Government-and state and local officers-
of the flexibility and discretion that animates the Federal Government's ability to globally
supervise immigration enforcement, do not constitute the requisite "cooperation" within the
meaning of 8 U.S.C. § 1357(g)(l O)(B), even if the state or local government's own purpose is to
enforce federal immigration law.

        Against this backdrop, for state and local law enforcement officers to "cooperate" with
the Secretary (within the meaning of 8 U.S.C. § 1357(g)(lO)(B)) in rendering assistance to DHS
officers, those officers must at all times be in a position to be--and, when requested, must in fact
be--responsive to federal enforcement discretion, and their assistance must be rendered within
any parameters set by DHS so that DHS can exercise control over enforcement and has the
flexibility to respond to changing considerations.

               2. The INA Confirms that Where a State or Local Government Would Participate
               Systematically in the Identification, Apprehension, Detention, or Removal of
               Aliens, the State or Local Action Must Be Responsive to Federal Direction

      The text of the statute makes clear that state and local governments may not adopt and
implement their own enforcement programs based on their own assessment of what is

                                                 8
 Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 10 of 23 PageID #:195




appropriate for administering the INA, separate and apart from what the Secretary has
established and oversees. Thus, 8 U.S.C. § 1357(g)(10)(B) refers to the states cooperating "with
the [Secretary]" (emphasis added), the federal officer charged by Congress with the
administration of the INA.

         The requirement of some measure of federal control is also confirmed by paragraph
13 57 (g)( 10)' s reference to "cooperat[ion]" in the "removal" of aliens not lawfully present. It is
clear that state and local officers have no authority to remove an alien from the United States, or
to institute or conduct proceedings to that end. Inclusion of this function as part of the four-step
enforcement process described in paragraph (10) of Section 1357(g) signifies that nature of
"cooperation" that is required with respect to the process as a whole--with the Secretary having
the leading and primary role.

         This interpretation of "cooperate" is further confirmed by considering the statutory
context in which the word "cooperate" appears, as well as the constitutional background against
which the INA was enacted (wherein, as explained above, the Federal Government and not the
states is assigned responsibility over immigration policy and foreign affairs). Subparagraph
1357(g)(lO)(B) concerns cooperation by state and local officers in the "identification,
apprehension, detention, [and] removal of aliens not lawfully present in the United States." But
this provision is part of a broader statutory scheme that balances this function (i.e., removal of
aliens not lawfully present) against numerous complementary or even competing aims, as noted
above. When DHS acts to enforce restrictions related to the entry of aliens, it does so respecting
these complementary and competing aims. The United States has ongoing relationships with
foreign nations and is mindful as to how it exercises its irnmigration authority because of the
potential consequences for those relationships, and because of the potential for foreign
governments to take reciprocal or retaliatory measures against U.S. nationals abroad. State and
local officers must retain the requisite freedom to conform to the discretion of federal authorities,
so that they do not take actions that frustrate federal objectives and discretion and that any
actions they do take are consistent with applicable conditions under federal law, regulations, and
procedures.

         In requiring "cooperation," the INA thus requires that a state or local law enforcement
officer who assists DHS officers in their enforcement of the immigration laws must at all times
have the freedom to adapt to federal priorities and direction and conform to federal discretion,
rather than being subject to systematic mandatory state or local directives that may work at odds
with DHS. Although a similar lack of receptiveness to federal priorities might pervade even a
system that gives officers discretion, any such state or local government-directed mandate would
necessarily function as a parallel or contradictory direction, in competition with the Secretary's
direction, as to how to enforce immigration law, thereby eroding the federal government's
exclusive authority over immigration enforcement. Where inconsistent with federal priorities, a
mandatory directive would force the Federal Government to divert resources away from the
enforcement priorities it has set. Even if a state or local mandatory directive matches the federal
priorities in place at the time of adoption, federal priorities and the manner in which they are
applied can, and do, change. In fact, over the past two years, the federal immigration




                                                  9
    Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 11 of 23 PageID #:196




enforcement priorities and the manner in which they are applied have been significantly revised. 8
While any mandatory scheme raises these concerns, they are particularly pressing where state or
local mandates are codified because such codified laws are by their nature more difficult to
adjust to respond to changing priorities of the Federal Government.

                 3. Cooperation is Not Limited to a Particular Form

         The Federal Government may work with state and local govemments in various ways, as
it currently does, so their participation is not restricted to a particular fonn. The federal oversight
role may range from express, direct involvement-such as DHS officers participating in a joint
task force with state and local law enforcement officers-to implied, indirect involvement-such
as DHS officers sharing information or general advice and guidance with state and local law
enforcement officers. The "cooperation" requirement, however, does not necessarily require ex
ante pennission from the Federal Government for state and local law enforcement personnel to
assist in immigration enforcement. Paragraph 1357(g)(l0) recognizes that formal authorization
is not required before every instance of such cooperation. And the INA's requirement that the
assistance rendered by state and local officers be cooperative or responsive to federal priorities
and exercise of discretion likewise does not require affirmative authorization in advance or
federal involvement in every single act of assistance. DHS may choose to confme its role simply
to establishing a general program under which a state or local officers may act repeatedly in a
manner that is consistent with that program and with the policy or direction set by the Federal
Government as it relates to the program. And DHS may elect to invite and accept-as it
traditionally has-individual instances of assistance by state and local officers that arise out of
the performance of their regular duties under state and local law.

         But to constitute genuine cooperation as contemplated by 8 U.S.C. § 1357(g)(10), state or
local governments must not systematically act in a way that conflicts with the policies or
priorities set by the Federal Government or limits the ability of the Federal Government to
exercise discretion under federal law whenever it deems appropriate. States may not act with the
aim or effect of altering the Federal Government's prioritization or balancing of different
goals-such as by effectively compelling the Federal Government to address certain ends or by
furthering those ends while disregarding others, or by attempting to frustrate the Federal
Government's accomplishment of one end to advance other ends. In other words, when states
attempt to act in the immigration arena, their actions cannot disrupt or interfere with the Federal
Government's pursuit of its multiple, interrelated goals. Rather, for those actions to qualify as
cooperation, they must assist the Federal Government in accomplishing its goals.




8
 See, e.g., Memorandmn from John Morton, Director, U.S. Immigration and Customs Enforcement, titled
"Exercising Prosecutorial Discretion Consistent with the Civil Immigration Enforcement Priorities of the Agency for
the Apprehension, Detention, and Removal of Aliens" (June 17, 2011), available at
http://www.ice.gov/doclib/secure-conununities/pdf/prosecutorial-discretion-memo.pdf; Memorandmn from John
Morton, Director, U.S. Immigration and Customs Enforcement, titled "Civil Immigration Enforcement: Priorities
for the Apprehension, Detention, and Removal of Aliens" (Mar. 2, 2011), available at
http://www.ice.gov/doclib/news/releases/20 11/11 0302washingtondc.pdf.


                                                        10
 Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 12 of 23 PageID #:197




               4. Cmmnunication with the Federal Government About llmnigration Status

        The provisions of the INA addressing communications by state and local officers with
DRS are consistent with and reinforce the foregoing interpretation of"cooperate."
Communications between state and local officers and the Secretary regarding the immigration
status of an individual are addressed by both 8 U.S. C. § 1357(g)(10)(A) and 8 U.S. C. § 1373.
State and local actions pursuant to these provisions that are taken in connection with assisting
DRS in enforcement of federal immigration laws-and specifically, in connection with assisting
DRS in the identification, apprehension, detention, or removal of unlawfully present aliens-as
distinguished from the state or local government's own purposes, must, like actions taken
pursuant to 8 U.S. C. § 1357(g)(10)(B), be done in "cooperation" with the Secretary. Neither
provision gives state or local officials authority to use these communications in a systematic
manner for the investigation and apprehension of aliens in ways that are not coordinated with
and responsive to federal priorities and discretion.

        Subparagraph (10)(A) of subsection 1357(g) permits state and local officers "to
communicate with the [Secretary] regarding the inunigration status of an individual, including
reporting knowledge that a particular alien is not lawfully present in the United States." This
provision must be read in light of subparagraph 1357(g)(10)(B), which immediately follows and
provides for state and local officers to "otherwise cooperate" with the Secretary, without a written
agreement. Because the INA thus deems communications referred to in subparagraph (A) to be
another form of"cooperation" ofthe sort referred to in subparagraph (B), the interpretation of
"cooperate" set forth above applies equally to communications by state and local officers on
immigration status (made pursuant to subparagraph 1357(g)(10)(A)) as it does to other state and
local efforts to participate "in the identification, apprehension, detention, or removal of aliens not
lawfully present in the United States" (pursuant to subparagraph 1357(g)(10)(B)).

       Section 1373 recognizes state authority to request information from the Federal
Government "regarding the immigration status, lawful or unlawful, of any individual," and further
obligates DRS to "respond to an inquiry by a Federal, State, or local government agency, seeking
to verify or ascertain the citizenship or immigration status of any individual within the jurisdiction
of the agency for any purpose authorized by law, by providing the requested verification or status
information." 8 U.S.C. § 1373(b)-(c). Section 1373 thus permits state and local governments to
make inquires on specific aliens and requires DRS to respond to such individual requests.

        Section 1373 was enacted by Congress at the same time as paragraph 1357(g)(10), see
Omnibus Consolidated Appropriations Act, 1997, Pub. L. 104-208, §§ 133, 642 (1996), and
therefore the two provisions should be read consistently with each other. See Wood v. A.
Wilbert's Sons Shingle & Lumber Co., 226 U.S. 384, 389 (1912) (separate parts of the same
enactment should be read as to not conflict and should be constmed such that "each [part has] its
proper application, distinct from and harmonious with that of the other."). When these
provisions are read together, 8 U.S. C. § 1373 ensures that no external restriction on the
communications between government entities will prevent state and local officers from
cooperatively assisting the Federal Government under 8 U.S. C. § 1357(g)(10). See 8 U.S. C. §
1373(a)-(b).


                                                 11
 Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 13 of 23 PageID #:198




        Further, a state or local government may use the procedures described by subsection
1373(c) to promote bona fide state interests-for example, investigating identity fraud or
ensuring eligibility for certain state benefits. But when a state or local government utilizes
section 1373 to systematically assist in the "identification, apprehension, detention, or removal
of aliens not lawfully present in the United States," such assistance efforts must be "cooperative"
pursuant to the requirements of paragraph 1357(g)(10). In other words, while state and local
governments are authorized under section 1373 to inquire into immigration status on individual
cases, state and local govermnents cannot mandate the use of the procedures described by that
section for purposes of enforcing the INA's immigration provisions in a manner that conflicts
with policies and priorities of DHS. Any such state-directed mandate would function as
direction designed to compete with the Secretary's direction as to how to enforce immigration
law, thereby impermissibly challenging the Federal Government's exclusive authority over
immigration enforcement, interfering with federal enforcement discretion, and forcing the
Federal Government to divert resources away from the enforcement priorities it has set.

        Finally, there is an important distinction between communication of alien-status
 information between a state or local government and DHS, and the original acquisition of
 infonnation by the state or local officer from an individual. The terms "[t]o communicate" and
 "report" in 8 U.S.C. 1357(g)(10)(A) encompass only the specific act of exchanging information
 with DHS; that provision does not, in itself, provide a state or local officer with additional
 authority to investigate an individual's immigration status so as to acquire information that
 might be communicated to DHS. Nor does 8 U.S. C.§ 1373, by itself, provide the state or local
 officers with that additional authority. A state or local officer's ability to acquire such
 infonnation as to immigration status, therefore, must derive from another source - for example,
 when the officer is acting pursuant to a written agreement or otherwise in cooperation with the
 Secretary tmder 8 U.S.C. § 1357(g), or when the officer learns of information incidentally in the
 performance of regular police functions.

ill.   PRACTICAL APPLICATION

        To better illustrate the application of the principles discussed above, including the
definition of the term "cooperate" in 8 U.S.C. § 1357(g)(lO)(B) and the general immigration and
preemption principles under which this statutory provision operates, below are some examples of
state and local govermnent actions categorized based on whether they are permissible or whether
they would infringe on the Federal Government's authorities. In reviewing this list, there are
several critical factors to bear in mind.

       First, this is a non-exhaustive list that is intended to provide a select few examples of the
above guidance in practice. The fact that a state or local govermnent's contemplated actions do
not have an analogue on this list does not have any bearing on whether such actions would be
permissible cooperation or impennissible.

        Second, a state and local government's actions always must be considered in their precise
context. The below examples are hypotheticals that are divorced from any particular state or
local statutory regime or operational practice. Merely because a state or local govermnent takes
some action that bears a resemblance to one of the examples below does not mean that the

                                                 12
 Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 14 of 23 PageID #:199




Federal Govemment may not reach the opposite conclusion as to the permissibility of that state
or local action based on the exact wording and struchrre of the statute in question, the
relationship of that state or local action to other state or local actions, the impact of that state or
local action on U.S. foreign affairs, or the means by which the state or local government acts in
practice.

        Third, the definition of"cooperate" in 8 U.S.C. § 1357(g)(lO)(B) as described above
controls, not the examples below. A state or local govemment's actions must maintain the
ability to conform to the policies and priorities ofDHS and ensure that individual state and
local officers are at all times in a position to be-and, when requested, are in fact-
responsive to the exercise of direction and guidance of the federal officials charged with
implementing and enforcing the immigration laws.

        A.      Cooperation and Other Permissible Actions

        •       State and local law enforcement officers participating in joint task forces with
                DHS immigration officers (among other possible U.S. and intemational partners),
                where one purpose of the task force includes identifying and apprehending
                individuals suspected of being in violation of federal immigration law.

        •       State and local law enforcement officers providing assistance to DHS immigration
                officers in the execution of a civil or criminal search or arrest warrant for
                individuals suspected of being in violation of federal immigration law-for
                example, by providing tactical officers to join the federal officials during higher
                risk operations, or providing perimeter security for the operation (e.g., blocking
                off public streets).

        •       State and local govemments providing state equipment, facilities, or services for
                use by federal immigration officials for official business.

        •       Where independent state or local law grounds provide a basis for doing so, state
                and local law enforcement officers seizing evidence or initiating a stop of an
                individual at the request ofDHS immigration officers where the seizure or stop
                would aid an ongoing federal investigation into possible violations of federal
                immigration law.

        •       Allowing federal immigration officials access to state and local facilities for the
                purpose of identifying detained aliens who are held under the state or local
                govermnent's authority, but who also may be of interest to the Federal
                Govemment.

                Where state govemment officials leam in the normal course of state business of
                possible violations of federal immigration law, referring those possible violations
                to DHS immigration officials on a case-by-case basis.


                                                   13
Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 15 of 23 PageID #:200




     •     State or local governments sharing information related to immigration matters
           with DRS-whether this occurs by state or local governments utilizing standing
           information-sharing programs established by DHS, developing relationships with
           local DHS offices through which infotmation is shared on a regular basis, or
           making calls to DHS on a case-by-case basis.

     •     A state or local government exercising certain immigration authorities delegated
           to it by DHS pursuant to a written agreement.

     B.    Impermissible Actions

     •     State and local governments attempting to independently remove an alien from
           the United States or imposing sanctions on an alien due to a suspected violation of
           federal immigration law.

     •     State and local governments establishing programs under which aliens currently
           in foreign countries may seek permission to enter the United States, or state or
           local governments independently facilitating the entry of aliens into the United
           States.

     •     State governments mandating that state or local law enforcement officers inquire
           into the immigration status of a specified group or category of individuals.

     •     State governments requiring aliens, because of their status as aliens, to perform
           certain tasks or satisfy certain criteria that the INA and federal law neither
           requires nor expressly authorizes, in order for those aliens to avoid sanctions by
           state officials.

     •     State or local governments creating state prohibitions or imposing civil or
           criminal sanctions for conduct that is within the scope of the INA, even if not
           prohibited by the INA-for example, penalizing aliens present in the United
           States without lawful status, penalizing aliens who are in violation of federal
           registration requirements, or prohibiting aliens who do not have work
           authorization from the Federal Government to seek work within a state.

     •     State or local government officials consistently referring certain classes of
           individuals or matters to DHS for some action to such an extent as to risk
           burdening limited DHS resources and personnel either after being asked by DHS
           not to refer those matters or where such referrals fall outside ofDHS priorities.

           State and local governments creating a program that authorizes aliens to work in
           their jurisdictions without regard to whether the aliens have work authorization
           from the Federal Government.

     •     State and local governments proscribing or penalizing the use of consular

                                            14
Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 16 of 23 PageID #:201




           identification cards or other documents, in circumstances where their use would
           be reasonably related to fulfilling the United States' treaty-based obligation to
           inform arrested or detained aliens that they may have their country's embassy or
           consulate notified, and that officials from the embassy or consulate must be
           allowed access to them upon request.




                                           15
Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 17 of 23 PageID #:202




                                EXHIBITB
Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 18 of 23 PageID #:203




Policy Number 10074.2:              Issuance of Immigration Detainers by ICE Immigration
                                    Officers

                                    Issue Date: March 24, 2017
                                    Effective Date: April2, 2017
                                    Superseded: Interim Policy No. 10074.1: Detainers (Aug. 2,
                                    2010)
                                    Federal Enterprise Architecture Number: 306-112-002b

1.       Purpose/Bacl<ground. This Directive establishes U.S. Immigration and Customs
         Enforcement (ICE) policy and procedures regarding the issuance of civil immigration
         detainers to federal, state, local, and tribal law enforcement agencies (LEAs). ICE issues
         detainers to federal, state, local, and tribal LEAs to provide notice of its intent to assume
         custody of a removable alien detained in federal, state, local, or tribal custody. The
         Department of Homeland Security's (Department or DHS) detainer authority, codified in
         section 287.7 of title 8 of the Code of Federal Regulations (C.P.R.), arises from the
         Secretary of Homeland Security's power under section 103(a)(3) of the Immigration and
         Nationality Act (INA) to provide regulations "necessary to carry out his authority," and
         from ICE's general authority to arrest and detain aliens subject to removal or removal
         proceedings, pursuant to sections 236,241, and 287 of the INA. The use of immigration
         detainers, however, long pre-dates any reference to detainers in the statute or regulations. 1
         In fact, the former Immigration and Naturalization Service first used the Fonn I-247 as
         early as 1952.

         Detainers enable ICE to judiciously deploy its investigative, detention, and removal
         resources consistent with the immigration enforcement priorities of the Department and
         the executive branch of the U.S. Government. Detainers also allow ICE immigration
         officers to avoid the risks to public safety and officer safety associated with arrests
         outside the custodial enviromnent.

2.       Policy. It is ICE policy to ensure that ICE immigration officers exercise detainer
         authority in a manner consistent witl1 all legal requirements and in a matmer that ensures
         ICE's LEA partners may honor detainers.

2.1.     The consolidated detainer form, Fo1111 1~24 7A (Immigration Detainer- Notice of Action),
         attached to this Directive shall be used as of the effective date of this Directive. Form
         I-247D (Immigration Detainer- Request for Voluntary Action), Form I-247N (Request

1
  See, e.g., Chung Young Chew v. Boyd, 309 F.2d 857 (9th Cir. 1962); Rinaldi v. United States, 484 F. Supp. 916
(S.D.N.Y. 1977); Slavik v. Miller, 89 F. Supp. 575 (W.D. Pa. 1950), aff'd, 184 F.2d 575 (3d Cir. 1950), cert. denied,
340 U.S. 955 (1951); Matter ojLeluler, 15 I&N Dec. 159 (BIA 1975).



                                                          1
Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 19 of 23 PageID #:204




         for Voluntary Notification of Release of Suspected Priority Alien), and Form I-247X
         (Request for Voluntary Transfer), may no longer be issued. Detainers issued on prior
         versions of the detainer form remain active and need not be replaced with a Form I-247 A.
         See Attachment 8.4 for guidance on how to complete the Form I-274A.

2.2.     Only ICE immigration officers, including designated officers of a state or political
         subdivision of a state authorized to perform certain immigration officer functions under
         section 287(g) of the INA, may issue immigration detainers.

2.3.     Regardless of whether a federal, state, local, or tribal LEA regularly cooperates with DHS
         immigration detainers, ICE immigration officers shall issue a detainer to the LEA for an
         alien in the LEA's custody after the alien is arrested for a criminal offense and the officer
         has probable cause to believe that the subject is an alien who is removable from the
         United States.

2.4.     ICE immigration officers must establish probable cause to believe that the subject is an
         alien who is removable from the United States before issuing a detainer with a federal,
         state, local, or tribal LEA. Further, as a matter of policy, all detainers issued by ICE must
         be accompanied by either: (1) a properly completed Form 1-200 (Warrant for Arrest of
         Alien) signed by an authorized ICE immigration officer; or (2) a properly completed
         Form I-205 (Warrant ofRemoval/Deportation) signed by an authorized ICE immigration
         officer. 2

2.5.     Except for circumstances in which the alien is detained in ICE custody at the time the
         detainer is issued, an ICE immigration officer shall not issue an immigration detainer to
         an LEA unless the LEA has arrested the alien for a criminal offense in an exercise of the
         LEA's independent arrest authority.3 ICE Immigration officers shall not issue an
         immigration detainer for an alien who has been temporarily detained or stopped, but not
         arrested, by another LEA. This does not preclude the LEA from temporarily detaining an
         alien while an ICE immigration officer responds to the scene.

2.6.     An ICE immigration officer may not issue a detainer based upon the initiation of an
         investigation to determine whether the subject is a removable alien. An ICE immigration
         officer may not establish probable cause of alienage and removability, for purposes of
         detainer issuance, solely based on evidence of foreign birth and the absence of records in
         available databases ("foreign-born-no match,).



2
  Although ICE maintains that this is not legally required, ICE is implementing this warrant measure as a nationwide
policy in light of one district court's ruling that detention pursuant to an ICE detainer constitutes a warrantless arrest
and that section 287(a)(2) of the INA only authorizes a warrantless arrest if there is reason to believe the alien will
escape before an arrest warrant can be secured. See Moreno v. Napolitano,--- F. Supp. 3d--, 2016 WL 5720465, at
*8 (N.D. III. Sept. 30, 2016).
3
  Box 2 on Form I-247A (Immigration Detainer- Notice of Action) is used by ICE to ensure that an alien detained
in ICE's custody is returned to ICE custody after being transferred to another LEA for a proceeding or investigation.
Such detainers may be issued prior to the other LEA assuming custody of the subject of the detainer.



                                                            2
    Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 20 of 23 PageID #:205




2.7.     ICE immigration officers must promptly assume custody of an alien who is the subject of
         an immigration detainer. Further, ICE immigration officers should assume custody of an
         alien subject as soon as practicable, and as close as possible to the time at which the alien
         would otherwise have been released by the relevant LEA, but in no circumstances more
         than 48 hours after such time. If it becomes apparent that ICE cannot assume custody of
         the alien within 48 hours of when he or she would otherwise be released, the ICE
         immigration officer should immediately cancel the detainer.

2.8.     In some cases, after issuing an immigration detainer for an individual in the custody of a
         federal, state, local, or tribal LEA, ICE may determine that it will not assume custody of
         the subject. In these cases, the ICE immigration officer must cancel the immigration
         detainer as soon as such determination is made.

2.9.     As a matter oflaw, ICE cannot assert its civil immigration enforcement authority to arrest
         and/or detain a U.S. citizen. 4

3.       Defmitions. The following definitions apply only for purposes of this directive.

3.1.     Detainer. A notice that ICE issues to a federal, state, local, or tribal LEA to inform the
         LEA that ICE intends to assume custody of a removable alien in the LEA's custody.

3.2.     ICE Immigration Officer. The term "ICE immigration officer" means Enforcement and
         Removal Operations (ERO) deportation officers and Homeland Security Investigations
         (HSI) special agents, including supervisory and managerial personnel who are responsible
         for supervising authorized immigr;:ttion officers, as well as designated officers of a state
         or political subdivision of a state authorized to perform certain immigration officer
         functions under section 287(g) ofthe INA. See 8 C.P.R.§ 287.7(b).

3.3.     Probable Cause. The facts and circumstances within the officer's knowledge and of
         which they have reasonably trustworthy information that are sufficient in themselves to
         warrant a person of reasonable caution in the belief that an individual is a removable
         alien.

4.       Responsibilities.

4.1.     All ICE employees are responsible for complying with the policy and procedures set
         forth in this Directive.

4.2.     ICE immigration officers, including designated immigration officers of a state or
         political subdivision of a state authorized to perform certain immigration officer
         functions under section 287(g) of the INA, are responsible for issuing and executing
4
 ICE immigration officers must comply with requirements of ICE Policy No. 16001.2, Investigating the Potential
U.S. Citizenship ofIndividuals Encountered by ICE (Nov. 10, 2015); when issuing detainers. In particular, footnote
1 of that policy specifically applies to prior versions of the detainer "and/or any successor form serving the same or
substantially similar" purpose.



                                                          3
Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 21 of 23 PageID #:206




       immigration detainers in accordance with the policy and procedures set forth in this
       Directive.

4.3.   ICE ERO Assistant Directors, Deputy Assistant Directors, Field Office Directors
       (FODs), and the Directors ofthe National Criminal Analysis and Targeting Center,
       the Pacific Enforcement Response Center, and the Law Enforcement Support
       Center, and their designees, as well as the ICE HSI Assistant Director for Domestic
       Operations and ICE HSI Special Agents in Charge (SACs) and their designees, are
       responsible for disseminating and ensuring compliance with this Directive.

5.     Procedures.

5.1.   Establishing Probable Cause.

       As a matter of policy, a detainer must be supported by probable cause based upon one of
       the following four categories of information:

       1) A final order of removal against the alien;

       2) The pendency of ongoing removal proceedings against the alien, including cases in
          which DHS has issued a charging document and served the charging document on the
          alien;

       3) Biometric confirmation of the alien's identity and a records match in federal
          databases that affirmatively indicate, by themselves or in addition to other reliable
          information, that the alien either lacks lawful immigration status or, notwithstanding
          such status, is removable under U.S. immigration law; and/or

       4) Statements made voluntarily by the alien to an ICE immigration officer and/or other
          reliable evidence that indicate the alien either lacks lawful immigration status or,
          notwithstanding such status, is removable under U.S. immigration law.

       An ICE immigration officer may not issue a detainer prior to establishing probable cause
       to believe that the subject is a removable alien. Further, an ICE immigration officer may
       not issue a detainer based upon the initiation of an investigation to determine whether the
       subject is a removable alien. The pendency of ongoing removal proceedings refers to
       cases in which DHS has issued a charging document and served the charging document
       on the alien. As a matter of policy, an ICE immigration officer may not establish
       probable cause of alienage and removability, for purposes of detainer issuance, solely
       based on evidence of foreign birth and the absence of records in available databases
       ("foreign-born-no match").

5.2.   Issuing an Immigration Detainer and Administrative Warrant. All immigration
       detainers (Form 1-247A Immigration Detainer- Notice of Action) must be accompanied
       by either Form 1-200 (Warrant for Arrest of Alien) or Form I-205 (Warrant of
       Removal/Deportation).



                                                4
Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 22 of 23 PageID #:207




       1) If the subject of the detainer is a removable alien who is not yet subject to a final
          order of removal, the ICE immigration officer who issues the detainer shall attach a
          Form I-200 (Warrant for Arrest of Alien) to the detainer.

          a. The Form I-200 shall be issued by any of the supervisory immigration officials
             listed at 8 C.F.R. § 287.5(e)(2).

       2) If the subject of the detainer is also the subject of a final order of removal, including
          where the alien is subject to reinstatement of removal under section 24l(a)(5) of the
          INA, the ICE immigration officer who issues the detainer shall attach a Form I-205
          (Warrant of Removal/Deportation) to the immigration detainer.

           a. The Form I-205 shall be issued by any of the supervisory immigration officials
              listed in 8 C.F.R. § 241.2(a)(l).

5.3.   Declined Immigration Detainers. When ICE becomes aware that an LEA failed to
       honor an immigration detainer issued by ICE, the ICE immigration officer shall
       document the declined detainer in the ENFORCE Alien Removal Module (EARM)
       through the use of the detainer lift code of"A- Declined by LEA."

5.4.   Cancelling an Immigration Detainer. If after issuing an immigration detainer ICE
       determines that it will not assume custody of the subject, the ICE immigration officer
       must cancel the immigration detainer.

       1) Fonil I-247A shall be issued to the relevant LEA requesting cancellation of the
          detainer; and

       2) All cancelled detainers shall be documented in EARM through the use of the detainer
          lift code of"L- Lifted", or using another case-specific lift code requiring the
          cancellation of the detainer (e.g. "D- Died", "N- Alien not subject to deportation").

6.     Recordkeeping. ICE maintains records generated pursuant to this policy, specifically
       Forms I-247A (Immigration Detainer-Notice of Action), Forms 1-200 (Warrant for Arrest
       of Alien) and Forms I-205 (Warrant of Removal/Deportation) in the Alien File.

7.     Authorities/References.

7.1.   Immigration and Nationality Act of 1952, Pub. L. No. 82-414, as amended (codified at 8
       U.S.C. §§ 1101 etseq.).

7.2.   8 C.F.R. §§ 236.1, 241.2, 287.3, 287.5, 287.7.

7.3.   Moreno v. Napolitano,--- F. Supp. 3d--·, 2016 WL 5720465 (N.D. Til. Sept. 30, 2016).

7.4.   Executive Order 13768, Enhancing Public Safety in the Interior of the United States (Jan.
       25, 2017).


                                                 5
Case: 3:19-cv-50311 Document #: 21-1 Filed: 12/26/19 Page 23 of 23 PageID #:208




7.5.   Memorandum from DHS Secretary John Kelly, Enforcement of the Immigration Laws to
       Serve the National Interest (Feb. 20, 2017).

7.6.   ICE Policy No. 16001.2, Investigating the Potential U.S. CitizenshijJ ofIndividuals
       Encou111ered by ICE (Nov. 10, 2015).

7.7.   ICE Policy No. 13001.1, State Personnel Designated to Act as Immigration Officers for
       Immigration Enforcement PUJ]Joses (Dec. 4, 2008).

8.     Attachments.

8.1.   Fmm I-247 A (Immigration Detainer- Notice of Action).

8.2.   Form I-200 (Warrant for Arrest of Alien).

8.3.   Form I-205 (Warrant ofRemoval/Deportation).

8.4.   ICE Guidance For Completing the Form I-247A.

9.     No Private Rigbt Statement. This document provides only intemal ICE policy guidance,
       which may be modified, rescinded, or superseded at any time without notice. It is not
       intended to, does not, and may not be relied upon to create or diminish any rights, substantive
       or procedural, enforceable at law or equity by any party in any criminal, civil, or
       administrative matter. Likewise, no limitations are placed by this guidance on the otherwise
       lawful enforcement or li · ative prerogatives ofiCE.




Tho s D. Homan
A ng Director
 .S. Immigration and Customs Enforcement




                                                 6
